 


109 HR 3334 IH: Teach for America Act
U.S. House of Representatives
2005-07-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3334 
IN THE HOUSE OF REPRESENTATIVES 
 
July 19, 2005 
Mr. Castle (for himself, Mr. Regula, Mr. Osborne, Mr. Ford, and Mr. Van Hollen) introduced the following bill; which was referred to the Committee on Education and the Workforce
 
A BILL 
To provide for recruiting, selecting, training, and supporting a national teacher corps in underserved communities. 
 
 
1.Short titleThis Act may be cited as the Teach for America Act.  
2.PurposesThe purposes of this Act are as follows: 
(1)To grow the number of highly accomplished recent college graduates teaching in underserved urban and rural communities in the United States. 
(2)To increase the number of school districts and communities served by a nationally recruited corps of outstanding new teachers. 
(3)To build a broader pipeline of talented and experienced future leaders in public education and education reform. 
3.DefinitionsIn this Act: 
(1)In generalThe terms highly qualified, local educational agency, and Secretary have the meanings given the terms in section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801). 
(2)GranteeThe term grantee means Teach For America, Inc. 
(3)High needThe term high need, when used with respect to a local educational agency, means a local educational agency experiencing a shortage of highly qualified teachers. 
4.Grant program authorizedThe Secretary is authorized to award a grant to Teach For America, Inc., the national teacher corps of outstanding recent college graduates who commit to teach for 2 years in underserved communities in the United States, to implement and expand its program of recruiting, selecting, training, and supporting new teachers. 
5.Grant requirementsIn carrying out the grant program under section 3, the Secretary shall enter into an agreement with the grantee under which the grantee agrees to use the grant funds provided under this Act— 
(1)to provide highly qualified teachers to high need local educational agencies in urban and rural communities; 
(2)to pay the cost of recruiting, selecting, training, and supporting new teachers; and 
(3)to serve a substantial number and percentage of underserved students. 
6.Authorized activities 
(a)In generalGrant funds provided under this Act shall be used by the grantee to carry out each of the following activities: 
(1)Recruiting and selecting teachers through a highly selective national process. 
(2)Providing preservice training to the teachers through a rigorous summer institute that includes hands-on teaching experience and significant exposure to education coursework and theory. 
(3)Placing the teachers in schools and positions designated by partner local educational agencies as high need placements serving underserved students. 
(4)Providing ongoing professional development activities for the teachers’ first 2 years in the classroom, including regular classroom observations and feedback, and ongoing training and support. 
(b)LimitationThe grantee shall use all grant funds received under this Act to support activities related directly to the recruitment, selection, training, and support of teachers as described in subsection (a). 
7.Evaluation 
(a)Annual reportThe grantee shall provide to the Secretary an annual report that includes— 
(1)data on the number and quality of the teachers provided to local educational agencies through a grant under this Act; 
(2)an externally conducted analysis of the satisfaction of local educational agencies and principals with the teachers so provided; and 
(3)comprehensive data on the background of the teachers chosen, the training the teachers received, the placement sites of the teachers, the professional development of the teachers, and the retention of the teachers. 
(b)StudyThe Secretary shall provide for a study comparing the achievement and gains of students taught by the teachers assisted under this Act with the achievement and gains of students taught by other teachers in the same placement communities. The Secretary shall provide for such a study not less than once every 3 years, and each such study shall include multiple placement sites or the Secretary shall provide for multiple such studies. Each such study shall meet the peer-review standards of the education research community. 
8.Authorization of appropriationsThere are authorized to be appropriated to carry out this Act $12,000,000 for fiscal year 2006 and such sums as may be necessary for each succeeding fiscal year. 
 
